Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
	The terminal disclaimer filed on 5/19/21, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number US 9943436 B2, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
  	The corrected drawing of Fig.1 and Substitute Specification submitted 5/19/21 overcome the objections to the drawings.


Reasons for Allowance
	Claims 29-36 and 37-45 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.  	The closest prior art of record is: Cline ‘269 (US 2011/0040269 A1); Cline ‘844 (US 7,347,844 B2); and Blum (US 20070129695 A1).

 	As presented in Cline ‘269, Cline ‘844, and/or Blum teach or suggest a controlled discharge ostomy appliance comprising:  	a first integrated module comprising a top wall; a collapsible collector; a first member of closed loop shape depending from a second open end of the collector; and defining a first chamber; and  	a third integrated module comprising: a seal support wall and a seal membrane depending from the seal support wall, the seal support wall and the seal membrane defining a seal chamber in which is disposed a resiliently compressible device; the third module being locatable in an operative position at least partly within in the first chamber of the first module with the seal support wall arranged close to the top wall. 	However, as to independent claim 29, Cline ‘269, Cline ‘844, and Blum fails to teach or fairly suggest a controlled discharge ostomy appliance comprising the following combination of elements:	a second integrated module comprising:  		a second member including:  		 	a bracing portion for cooperating with the coupling formation of the first member for bracing the coupling formation against outward deflection; and  		 	a frangible portion for releasing the bracing effect when the frangible portion is broken. 

	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Cline ‘269, Cline ‘844, and/or Blum, and one of skill would not have been motivated to do so, in order to provide the claim combination of listed above, where the cited art fails to teach or fairly suggest the combination of: a second integrated module comprising: a second member including a bracing portion; and a frangible portion, in combination with all of the features recited above.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781